UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by Registrant x Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14-6(e)(2)) ýDefinitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 HELIOS AND MATHESON INFORMATION TECHNOLOGY INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): ý No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: oFee paid previously with preliminary materials o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: April 22, 2013 Dear Shareholder: You are cordially invited to attend the Helios and Matheson Information Technology Inc. Annual Meeting of Shareholders on May 3, 2013.The meeting will begin promptly at 10:00 a.m. at the Company’s headquarters located at Empire State Building, 350 Fifth Avenue, Suite # 7520, New York, New York 10118. The official Notice of Annual Meeting of Shareholders, proxy statement, proxy card and return envelope are included with this letter.Also enclosed is our Annual Report to shareholders for the year ended December 31, 2012.The matters listed in the Notice of the Annual Meeting of Shareholders are described in detail in the proxy statement. The vote of every shareholder is important.Please review carefully the enclosed materials and then sign, date and promptly mail your proxy.If you sign and return your proxy card without giving any instruction, it will be voted as the Board of Directors recommends. The Board of Directors and management look forward to greeting those shareholders who are able to attend. Sincerely, HELIOS AND MATHESON INFORMATION TECHNOLOGY INC. /s/ Divya Ramachandran Divya Ramachandran, President and Chief Executive Officer HELIOS AND MATHESON INFORMATION TECHNOLOGY INC. EMPIRE STATE BUILDING NEW YORK, NEW YORK 10118 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON May 3, 2013 To the Shareholders of HELIOS AND MATHESON INFORMATION TECHNOLOGY INC. PLEASE TAKE NOTICE that the Annual Meeting of Shareholders of Helios and Matheson Information Technology Inc. (“Helios and Matheson” or the “Company”) will be held at 10:00 a.m. (local time), on May 3, 2013, at the Company’s headquarters located at Empire State Building, 350 Fifth Avenue, Suite # 7520, New York, New York 10118 for the following purposes: 1. To elect the Board of Directors of the Company to serve until the Annual Meeting of Shareholders in 2014 and until their respective successors are duly elected and qualified; and 2. To ratify the appointment of Mercadien, P.C. as the independent auditor of the Company for the year ending December 31, 2013. 3. To approve an amendment to the Company’s Certificate of Incorporation changing the Company’s name to Helios and Matheson Analytics Inc. 4. To approve,on an advisory basis, the frequency of holding an advisory vote on executive compensation. 5. To approve, on an advisory basis, the compensation of our named executive officers. Only shareholders of record at the close of business on March 28, 2013 are entitled to notice of and to vote at this meeting and any adjournment or postponement thereof. You may vote in person or by proxy.You may cast your vote by dating and signing the enclosed proxy exactly as your name appears thereon and promptly returning such proxy in the envelope provided.If you sign and return your proxy card without giving any instruction, it will be voted as the Board of Directors recommends. You may revoke your proxy by voting in person at the meeting, by written notice to the Secretary of the Company or by executing and delivering a later-dated proxy by mail, prior to the closing of the polls.Attendance at the meeting does not by itself constitute revocation of a proxy.All shares that are entitled to vote and are represented by properly completed proxies timely received and not revoked will be voted as you direct. You are cordially invited to attend the meeting.Whether or not you plan to attend the meeting, please complete, sign, date and return the enclosed proxy card promptly.This proxy statement and the accompanying form of proxy, together with the Company’s 2012 Annual Report to shareholders, are being mailed to shareholders on or about April 23, 2013.Your cooperation is appreciated since a majority of the outstanding shares entitled to vote must be represented, either in person or by proxy, to constitute a quorum for the purposes of conducting business at the meeting. BY ORDER OF THE BOARD OF DIRECTORS By: /s/ Umesh Ahuja Umesh Ahuja Chief Financial Officer and Secretary April 22, 2013 New York, New York TABLE OF CONTENTS Page GENERAL INFORMATION 1 PROPOSAL 1: ELECTION OF DIRECTORS 3 CORPORATE GOVERNANCE 5 PROPOSAL 2: RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 8 PROPOSAL 3: APPROVAL OF AMENDMENT TO THE CERTIFICATEOF INCORPORATION TO EFFECT A NAME CHANGE 9 PROPOSAL 4: FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 10 PROPOSAL 5: ADVISORY VOTE ON EXECUTIVE COMPENSATION 10 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 11 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 11 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 11 INTERESTS OF CERTAIN PERSONS IN MATTERS TO BE ACTED UPON 12 DIRECTOR AND EXECUTIVE OFFICER COMPENSATION 13 Executive Officer 13 Summary Compensation Table for 2012 and 2011 13 Option Exercises for 2012 14 Outstanding Equity Awards at 2012 Fiscal Year End 14 Employment Agreements and Potential Post-Employment Payments and Benefits 14 Director Compensation 14 SHAREHOLDER PROPOSALS 15 OTHER BUSINESS 15 MULTIPLE SHAREHOLDERS SHARING ONE ADDRESS 15 HELIOS AND MATHESON INFORMATION TECHNOLOGY INC. EMPIRE STATE BUILDING, , STE # 7520 NEW YORK, NEW YORK 10118 (212) 979-8228 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS To be Held on May 3, 2013 This proxy statement and the accompanying form of proxy are furnished in connection with the solicitation of proxies by the Board of Directors (the “Board of Directors”) of Helios and Matheson Information Technology Inc., a Delaware corporation (“Helios and Matheson” or the “Company”), to be voted at its Annual Meeting of Shareholders which will be held at 10:00 a.m. (local time), on May 3, 2013 at the Company’s headquarters located at Empire State Building, 350 Fifth Avenue, Suite # 7520, New York, New York 10118 and at any postponements or adjournments thereof (the “Annual Meeting”). At the Annual Meeting, the Company’s shareholders will be asked (i) to elect Messrs. Srinivasaiyer Jambunathan, Viraj Patel, Kishan Grama Ananthram and Ms. Divya Ramachandran as directors of the Company to serve until the Annual Meeting of Shareholders in 2014 and until their respective successors are duly elected and qualified (ii) to ratify the appointment of Mercadien, P.C. as the Company’s independent auditor for the year ending December 31, 2013; (iii) to approve an amendment to the Company's Certificate of Incorporation changing the Company's name to Helios and Matheson Analytics Inc.; (iv) to approve, on an advisory basis, the frequency of holding an advisory vote on executive compensation; and (v) to approve, on an advisory basis, the compensation of our named executive officers. This proxy statement and the accompanying form of proxy, together with the Company’s 2012 Annual Report to shareholders, are being mailed to shareholders on or about April 23, 2013. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Shareholders to be Held on May 3, 2013: This proxy statement and the Company’s 2012 Annual Report to Shareholders are available for viewing, printing and downloading at www.hmny.com, under About Helios and Matheson. Copies of the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012, as filed with the Securities and Exchange Commission (“SEC”), will be furnished without charge to any shareholder upon written request to Helios and Matheson Information Technology Inc., Empire State Building, 350 Fifth Avenue, Suite # 7520, New York, New York, 10118, Attention: Mr. Umesh Ahuja, Secretary.This proxy statement and the Company’s 2012 Annual Report on Form 10-K for the fiscal year ended December 31, 2012 are also available on the SEC’s website at www.sec.gov. GENERAL INFORMATION PROXY SOLICITATION Proxies may be solicited by mail, personal interview, telephone and facsimile transmission, and by directors, officers and employees of the Company (without special compensation).Since the Company is making this solicitation the expenses for the preparation of proxy materials and the solicitation of proxies for the Annual Meeting will be paid by the Company. In accordance with the regulations of the Securities and Exchange Commission, the Company will reimburse, upon request, banks, brokers and other institutions, nominees and fiduciaries for their expenses incurred in sending proxies and proxy materials to the beneficial owners of the Company’s common stock. REVOKING YOUR PROXY A shareholder may revoke a proxy at any time before it is exercised by one of the three following ways: · By filing with the Secretary of the Company a written revocation to the attention of Mr. Umesh Ahuja, Secretary, Helios and Matheson Information Technology Inc., Empire State Building, 350 Fifth Avenue, Suite # 7520, New York, New York, 10118, Telephone: (212) 979-8228.We must receive your written revocation before the time of the Annual Meeting; · By submitting a duly executed proxy bearing a later date than your original proxy.We must receive such later dated proxy before the closing of the polls; or · By voting in person at the meeting.However, attendance at the Annual Meeting does not by itself constitute revocation of a proxy.A shareholder who holds shares through a broker or other nominee must bring a legal proxy ballot to the meeting if that shareholder desires to vote at the meeting. VOTING YOUR SHARES Shares represented by each properly executed and returned proxy card will be voted (unless earlier revoked) in accordance with the instructions indicated.If no instructions are indicated on the proxy card, all shares represented by valid proxies received pursuant to this solicitation (and not revoked before they are voted) will be voted “FOR” proposals 1, 2, 3 and 5 and, as to proposal number 4 which asks for a recommendation on the frequency of holding an advisory vote on executive compensation, will be voted for one year. Under the Company’s By-Laws, the presence at the Annual Meeting, in person or by duly authorized proxy, of the holders of a majority of the total number of outstanding shares of common stock, voting as a single class, entitled to vote, constitutes a quorum for the transaction of business.Shares of our common stock represented in person or by proxy (regardless of whether the proxy has authority to vote on all matters), as well as abstentions and broker non-votes, will be counted for purposes of determining whether a quorum is present at the meeting. An "abstention" is the voluntary act of not voting by a shareholder who is present at a meeting and entitled to vote."Broker non-votes" are shares of voting stock held in record name by brokers and nominees concerning which instructions have not been received from the beneficial owners or persons entitled to vote, and (i) the broker or nominee does not have discretionary voting power under applicable rules or the instrument under which it serves in such capacity or (ii) the record holder has indicated on the proxy or has executed a proxy and otherwise notified us that it does not have authority to vote such shares on that matter. 1 VOTES REQUIRED FOR APPROVAL Shares Entitled to Vote.Only holders of record of the Company’s common stock at the close of business on March 28, 2013 (the “Record Date”) are entitled to notice, to attend and to vote at the Annual Meeting with each share entitled to one vote.As of the close of business on the Record Date, the Company had 2,330,438 shares of common stock outstanding. Votes Required.The votes required on each of the proposals are as follows: Proposal 1:Election of Directors The four nominees for director who receive the most votes will be elected. This is called a “plurality”. If you indicate “withhold authority to vote” for a particular nominee on your proxy card, your vote will not count either for or against the nominee.If you do not provide instructions on how to vote for a particular nominee, your broker will not vote with respect to such director. Proposal 2:Ratification of Selection of Independent Registered Public Accounting Firm The affirmative vote of a majority of the shares of common stock present in person or by proxy which are entitled to vote at the Annual Meeting is required to ratify the Audit Committee's selection of the independent registered public accounting firm.If you abstain from voting, your abstention will not count as a vote cast for or against the proposal. Proposal 3:Approval of an Amendment to our Certificate of Incorporation to change our name from Helios and Matheson Information Technology Inc. to Helios and Matheson Analytics Inc. The affirmative vote of a majority of the shares of common stock entitled to vote at the Annual Meeting is required to amend our Certificate of Incorporation to change our name.If you abstain from voting, your abstention will not count as a vote cast for or against the proposal. Proposal 4:Frequency of Holding an Advisory Vote on Executive Compensation. Proposal 4 is an advisory vote and is non-binding on the Company and the Board.The proposal solicits advice only as to how frequently we should seek future advisory votes on executive compensation and, therefore, there is no minimum number of votes required with respect to the proposal.Instead, the one year, two year or three year period option receiving the largest number of votes and constituting at least a majority of the quorum will constitute the advisory vote. Proposal 5:Advisory vote on Executive Compensation Proposal 5 is an advisory vote and is non-binding on the Company and the Board.The proposal solicits advice only and therefore, there is no minimum number of votes required with respect to this proposal. Controlled Company Helios and Matheson Information Technology Ltd., an IT services organization with its corporate headquarters in Chennai, India, referred to herein as "Helios and Matheson Parent", owns approximately 75% of the Company’s outstanding common stock. Helios and Matheson is a “Controlled Company” for purposes of the NASDAQ listing requirements.A “Controlled Company” is a company of which more than 50% of the voting power for the election of directors is held by an individual, group or another company.Certain NASDAQ requirements do not apply to a “Controlled Company”, including requirements: (i) that a majority of its Board of Directors must be comprised of “independent” directors as defined in NASDAQ’s rules; and (ii) that the compensation of officers and the nomination of directors be determined in accordance with specific rules, generally requiring determinations by committees comprised solely of independent directors or in meetings at which only the independent directors are present. 2 PROPOSAL 1 ELECTION OF DIRECTORS We are asking our shareholders to elect four directors at the Annual Meeting.Each director will be elected to serve for a one-year term, unless he/she resigns or is removed before the term expires.Each of the nominees listed below is currently a member of the Board of Directors and each of them has consented to serve as a director if elected.Each of the nominees listed below was recommended by Helios and Matheson Parent. There is detailed information about each of the nominees available in the section of this proxy statement titled “Nominees Standing for Election”. If any of the nominees cannot serve for any reason, the Board of Directors may designate a substitute nominee or nominees.If a substitute is nominated, we will vote all valid proxies for the election of the substitute nominee or nominees.Alternatively, the Board of Directors may also decide to leave the Board seat or seats open until a suitable candidate or candidates are nominated, or it may decide to reduce the size of the Board. Nominees Standing for Election The following nominees are standing for election to serve as directors until the Annual Meeting of Shareholders in 2014: Name Age Position Srinivasaiyer Jambunathan 74 Chairman and Director Kishan Grama Ananthram 49 Director Viraj Patel
